IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 19-108
)
LAMAR SEWELL )
ORDER

On July 10, 2019, the Probation Office filed a Petition for Action on Conditions of
Pretrial Release (ECF No. 39), requesting that the Court schedule a hearing to show cause why
bond for Lamar Sewell should not be revoked. A Bond Revocation hearing was held on July 17,
2019, at which the Probation Officer and Andrea Sewell, Lamar Sewell’s aunt testified. ECF
No. 41. The hearing was continued to August 7, 2019, at which the Court heard testimony from
Bianca D’ Auria, LSW, who was qualified as an expert in mental health with a focus on
individuals with severe mental illnesses. ECF No. 45. The Court finds that the Defendant has
shown cause that his Bond should not be revoked. Accordingly, the following Order is hereby
entered.

AND NOW, this 14th day of August, 2019, IT IS HEREBY ORDERED that Defendant
Lamar Sewell shall continue on Pretrial Release pursuant to the Appearance Bond entered May
10, 2019. ECF No. 29.

IT IS FURTHER ORDERED that the Order Setting Conditions of Release, entered on
May 10, 2019, ECF No. 30, is hereby modified as follows:

1. Lamar Sewell shall not reside with Marcel Sewell, formerly designated as Third Party

Custodian.
2. Lamar Sewell shall reside with Third Party Custodian, Andrea Sewell, at 26 Miller
Avenue.

3. Andrea Sewell, Third party Custodian shall inform the supervision Probation Officer
of any changes in Lamar Sewell’s mental health status or of any failure of Lamar Sewell to
comply with any condition of release.

4, Lamar Sewell shall execute an appropriate Release of Information to permit his
UPMC-WPIC outpatient therapist, Janet Gilmore, LCSW, and his Pittsburgh Mercy Behavioral
Health Service Coordinator, Shawna Lewis, to communicate reports to the Probation Office
regarding the following:

Mr. Sewell’s compliance with his treatment regime;
Mr. Sewell’s attendance at appointments;
Any decompensation in Mr. Sewell’s mental health status;

Any other medical information the providers deem necessary to report to he
Probation Office.

aoc 5 8

IT IS FURTHER ORDERED that Ms. Gilmore and Ms. Lewis shall immediately contact
the Probation Office to report upon any change in the above items; and shall also promptly report
the above information to the Probation Office upon request by the Probation Officer.

5. All other conditions of the Order Setting Conditions of Release, entered on May 10,

2019, ECF No. 30, shall remain in full force and effect.

' /
?

  
  
 
   

5
Eee

racer

: they a os Ab
Makilyn J. Horan

United Statés-District J udge

i

i
i.

i ¥ §
